PER CURIAM
*234*386This is an appeal of two supplemental judgments concerning the civil commitment of appellant. The first supplemental judgment (entered on June 16, 2017) ordered the revocation of appellant's outpatient placement because appellant failed to adhere with the terms and conditions of placement. ORS 426.275 (providing for the return of a person to the Oregon Health Authority for involuntary care and treatment on an inpatient basis). Appellant asserts, on an unpreserved basis, that the trial court's citation issued for appellant's hearing lacked a return of service and thus appellant's right to due process was violated. We reject that assignment without further written discussion. The second supplemental judgment (entered on July 7, 2017) ordered appellant to continued commitment to the Department of Human Services for a period not to exceed 180 days. ORS 426.301 ; ORS 426.303 (providing for further commitment and a hearing if the continued commitment is contested). Appellant claims two errors by the trial court when it recommitted appellant: (1) the trial court erred in finding that appellant was still a person with a mental illness and in need of further treatment and (2) the trial court committed plain error by failing to advise appellant as required by ORS 426.100. The state concedes that the record lacked sufficient evidence to prove by clear and convincing evidence that appellant was a person with a mental illness and in need of further treatment. Because we agree and accept the state's concession, we therefore reverse, without reaching appellant's ORS 426.100 argument.
Supplemental judgment entered on July 7, 2017, reversed; otherwise affirmed.